This is an appeal from the District Court of Hopkins County in which appellant was convicted for selling liquor in violation of the local option law, and his punishment fixed at two years in the penitentiary.
The indictment alleges the adoption of the local option law in Hopkins County in 1901, and that it was in force in said county in September, 1919, at which time it was further alleged that appellant unlawfully engaged in, pursued and followed the occupation of selling liquor in said county in violation of said law. Appellant made a motion to quash the indictment based on the fact that by the constitutional amendment adopted May 24, 1919, and made effective by proclamation July 3, 1919, that the section of our Constitution under which local option statutes were voted into existence, was repealed, and that consequently there was no such local option law in existence when this indictment was returned and at the date of the charge therein laid. The exact question was discussed and decided in favor of *Page 240 
appellant's contention in Cone v. State, 90 Tex.Crim. Rep., 236 S.W. Rep. 486. The matter here involved is fully stated and discussed in said opinion and need not now be repeated by us. For the reasons therein given this judgment will be reversed and the prosecution ordered dismissed.
Reversed and dismissed.